Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION


Applicant elected Group I (claims 38-43, 09/19/2022), in response to the Restriction Requirement set forth in the Office Action mailed July 28, 2022, without traverse. Non-elected Group II (claims 44-57), is canceled from further consideration. 
 
Claims 38-43 are pending for examination for this office action.


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-43 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10/749,800.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claims 1-32 of U.S. Patent No. 10/749,800 (hereinafter, "Patent"), contains every element of claim 38-43 of the instant application (hereinafter, "Instant Applicant") and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claims 38-43 should have been rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-17 of US Patent No. 10/749,800.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 

16/922,895
Patent No. 10/749,800


A software-defined network (SDN) system comprising: 


a Parser configured to receive incoming network packets, parse headers of the incoming network packets and to output tokens; and 



at least one Lookup and Decision Engine (LDE) configured to generate a lookup key for each token and to modify the token based on one or more lookup results.
A software-defined network (SDN) system comprising: 


a Parser configured to receive incoming network packets, parse headers of the incoming network packets and to output tokens; 



at least one Lookup and Decision Engine (LDE) configured to generate a lookup key for each token and to modify the token based on one or more lookup results; 





a Search Engine configured to return a lookup result for each lookup key sent by each LDE; an Update Read Write (URW) block configured to modify the packet headers of the corresponding network packet based on the modified token; and a Packet Memory and Transmitting Queue block configured to combine the modified packet headers and the original payload of the corresponding packet for output.





Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al (U.S. Pub. No. 2003/0231634). 

With respect to claim 38, Henderson et al teaches Parser configured to receive incoming network packets, parse headers of the incoming network packets and to output tokens (FIG. 1, [0019]   processor 110 by a packet interface. Packets can also be sent to and received from the services processor 110 by the control processor 102 using the control plane. [0020] The services processor 110 is responsible for processing the packets to provide the appropriate routing and filtering as prescribed by the control processor 102. The services processor 110 is coupled to the Ethernet switch 106 for receiving and sending such packets. [0028] Once a packet is released for processing, packet processing controller 200 performs actions in a table specified by the initial table handle. These will typically be packet parsing operations such as extracting a field from the packet and putting the field into one or more key registers to construct a key. [0033] The output scheduler 220 preferably uses a hybrid list/calendar queue to determine the priority for outputting the packets. The output scheduler 220 supports multiple scheduling algorithms including: a dual token bucket scheduler); and 
at least one Lookup and Decision Engine (LDE) configured to generate a lookup key for each token and to modify the token based on one or more lookup results ([0047] FIG. 3, the packet context 204 also includes a set of key registers 416. The key registers 416 store data used as keys. these keys is when a lookup operation is performed with a lookup table. The keys can be used in other ways as well. each key register 416 includes a length field that specifies the number of bits the key register 416 contains, and a key field that contains the key itself. Parsing actions can store multiple fields in a single key register 416 to allow multiple field lookups. multiple field lookups include the IP fragment (IP SA/Packet ID) table lookup).  [0031] packet modification operations that occur as part of the output process include: 1) Drop Packet--The drop packet instruction recycles the buffers used for the packet; 2) Output Packet. [0033] a token bucket scheduler).

 With respect to claim 39, Henderson et al teaches Lookup and Decision Engines includes a plurality of Lookup and Decision Engines coupled in serial for performing multiple lookups sequentially or in parallel for performing multiple lookups simultaneously ([0047] FIG. 3, the packet context 204 also includes a set of key registers 416. The key registers 416 store data used as keys. these keys is when a lookup operation is performed with a lookup table. The keys can be used in other ways as well. each key register 416 includes a length field that specifies the number of bits the key register 416 contains, and a key field that contains the key itself. Parsing actions can store multiple fields in a single key register 416 to allow multiple field lookups).

With respect to claim 40, Henderson et al teaches Key Generator configured to generate the lookup key for the token; and an Output Generator configured to output the modified token based on content of one of the lookup results that is associated with the lookup key ([0033] The output scheduler 220 preferably uses a hybrid list/calendar queue to determine the priority for outputting the packets. The output scheduler 220 supports multiple scheduling algorithms including: a dual token bucket scheduler).
 

Allowable Subject Matter

Claims 41-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163